MEMORANDUM **
Ambriz Roberto, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily dismissing his appeal from an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review summary dismissals to determine whether they are appropriate, Singh v. Ashcroft, 361 F.3d 1152,1157 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The BIA’s summary dismissal of Roberto’s appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(A) was appropriate because Roberto failed to state specific grounds for appeal in the Notice of Appeal and did not file a separate brief. See id. at 1157 (upholding summary dismissal where Notice of Appeal lacked requisite specificity); Garcia-Cortez v. Ashcroft, 366 F.3d 749, 752 (9th Cir.2004) (it is well established that the BIA may summarily dismiss an appeal if an alien submits no separate written brief or statement to the BIA and inadequately informs the BIA of what aspects of the decision were allegedly incorrect and why).
We lack jurisdiction to review the underlying merits of Roberto’s appeal because the BIA dismissed on procedural grounds only and did not reach the merits. See Singh, 361 F.3d at 1156-57.
*510PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.